Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Applicant's submission filed on April 19, 2021 was received and has been entered.  Claims 4, 5, and 7 were amended. Claim 6 was cancelled. Claim 8 was added. Claims 4-5 and 7-8 are in the application. Claims 1-3 have been withdrawn. Replacement Paragraphs 42 and 50 were submitted to correct minor typographical errors.  A replacement paragraph was submitted to amend the title.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The previous objection to the drawings are withdrawn based on the submission of a replacement drawing and Applicant’s arguments.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
An information disclosure statement (IDS) has been received in this application with 1 reference.  Applicant is reminded of the requirements under 37 CFR 1.56(a) for 
Specification
The previous objection to the title of the invention for not being descriptive is withdrawn.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The previous objection to the abstract for including awkward phrases (ie grinding the cured resin with grinding stones to be flattened) is maintained. Based on the Abstract being submitted without a marked-up version.
 The previous objection to the specification is withdrawn based on the amendment to paragraphs 42 and 50.
Claim Objections
The previous objection to claims 4 and 8 for reciting “grind a back surface of the workpiece having the front surface coated with a resin, and the resin coated on the front surface” is awkward is maintained. Clarification is requested.
A suggested revision is as follows:   “a grinding unit including grinding stones which grind a back surface of the workpiece a resin coated on the front surface”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:   “transfer unit” in claim 4 and “optical measuring device” in claim 5.
The “transfer unit” is being interpreted based on reference numeral (30, 31, 32, 33, 37, 40, 43, and 47-48) and description provided in paragraphs 14, 25, 29-32. No 
The “optical measuring device” is being interpreted based on reference numeral (70) and description provided in paragraph 36 as a non-contact type optical measuring device or contact type measuring gauge. No other corresponding structure for this claim limitation is found in drawings or written description for this claim limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use a generic placeholder that is coupled with functional language   not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “grinding unit” in claim 4 based on the limitation “grinding stones” also in claim 4.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
The previous rejection of claims 4-5 under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) is withdrawn based on the amendment to claim 4.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The previous rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) as applied to claim 4 and further in view of US Pat. Pub. No. 20150357199 A1 to Jens Kramer (hereinafter Kramer) is withdrawn based on the amendment to claim 4.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) as applied to claim 4 and further in view of US Pat. Pub. No. 20020052169 A1 to Vepa et al (hereinafter Vepa) and US Pat. Num. 6,193,586 B1 to Park et al (hereinafter Park) .
Regarding claim 4, Sekiya teaches a processing apparatus (10) used in processing of a workpiece (1) having a device (3) in each of a plurality of regions demarcated by a plurality of dividing lines formed on a front surface of the workpiece (1) in a grid pattern (See Sekiya, Fig. 1A) , the processing apparatus comprising: a chuck table (70, 75) holding the workpiece (1) ; a grinding unit (80A, 80B) including grinding stones which grind a back surface of the workpiece having the front surface (1a) coated with a resin, and the resin coated on the front surface; and a transfer unit (65)   loading/unloading the workpiece to/from the chuck table and causing the front surface (1a) and the back surface (1b) of the workpiece (1)unloaded from the chuck table to be inverted. (See Sekiya paragraph 7, 10, 28, 30, 48-52 54, and 61 Figs 3, 8, and 9A-9B);  
Regarding claim 4, Sekiya does not explicitly teach grinding stones which are configured to grind a back surface of the workpiece having the front surface coated with a resin, and wherein the grinding unit is configured to grind the resin coated on the front surface of the workpiece. 
Vepa is directed to surface grinding of semiconductor wafers. 
Vepa teaches grinder (318)  which are configured to grind a back surface (first surface) of the workpiece having the front surface coated with a resin (second surface coated with polymer) , and wherein the grinding unit (318) is configured to grind the resin coated on the front surface (second surface) of the workpiece. (See Vepa, paragraphs 41,64 and Fig. 3A.) Examiner is considering a grinder as an art recognized equivalent of a grinding unit including grinding stones. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include grinding stones which are configured to grind a back surface of the workpiece having the front surface coated with a resin, and wherein the grinding unit is configured to grind the resin coated on the front surface of the workpiece, because Vepa teaches grinding the resin on the front surface removes the cured polymer and a portion of the second wafer surface generally resulting in a smooth wafer on both sides with little to no residual surface waves. (See Vepa, paragraph 64.)

Park is directed to a method for grinding wafers.
Park teaches a water supply duct is used to spray water to remove heat generated while the wafer is ground. (See Park, col. 1, lines 33-37.) Examiner is considering a spray duct used in a structure to spray water to be equivalent to a cleaning nozzle having a jetting port configured to jet cleaning water.
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a cleaning nozzle having a jetting port configured to jet cleaning water onto the grinding stones while the grinding unit grinds the resin with the grinding stones, Park teaches this would allow heat generated while the wafer is ground to be removed. (See Park, col. 2, lines 35-40, and, col. 1, lines 33-37.)
Regarding claim 4, Sekiya does not explicitly teach jet cleaning water onto the grinding stones while the grinding unit grinds the resin with the grinding stones. 
Park teaches water is sprayed to remove heat generated while the wafer is ground. (See Park, col. 2, lines 35-40.) Examiner is considering spray of water to be equivalent to jet cleaning water. 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include jet cleaning water onto the grinding stones while the grinding unit grinds the resin with the grinding stones, because Park teaches this would allow heat generated while the wafer is ground to be removed. (See Park, col. 2, lines 35-40.)
In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Sekiya in view of Vepa and Park is able to perform the intended use and as a result meets the claim limitation.
Claim 4 recites an intended use clause (i. e. table holding…, which grind…, loading/unloading and causing…, ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Sekiya in view of Vepa and Park is capable of performing the intended uses and as a result, the claim limitations have been met.
Regarding claim 8, Sekiya teaches a processing apparatus (10) used in processing of a workpiece (1) having a device (3) in each of a plurality of regions demarcated by a plurality of dividing lines formed on a front surface of the workpiece (1) in a grid pattern (See Sekiya, Fig. 1A) , the processing apparatus comprising: a chuck table (70, 75) holding the workpiece (1) ; a grinding unit (80A, 80B) including grinding stones which are configured to grind a back surface of the workpiece having the front surface (1a) coated with a resin, and the resin coated on the front surface; and a transfer unit (65) loading/unloading the workpiece to/from the chuck table and causing the front surface (1a) and the back surface (1b) of the workpiece (1) unloaded from the chuck table to be inverted. (See Sekiya paragraph 7, 10, 28, 30, 48-52 54, and 61 Figs 3, 8, and 9A-9B);  
Regarding claim 8, Sekiya does not explicitly teach grinding stones which are configured to grind a back surface of the workpiece having the front surface coated with a resin, and wherein the grinding unit is configured to grind the resin coated on the front surface of the workpiece. 
Vepa is directed to surface grinding of semiconductor wafers. 
Vepa teaches grinder (318)  which are configured to grind a back surface (first surface) of the workpiece having the front surface coated with a resin (second surface coated with polymer) , and wherein the grinding unit (318) is configured to grind the resin coated on the front surface (second surface) of the workpiece. (See Vepa, paragraphs 41,64 and Fig. 3A.) Examiner is considering a grinder as an art recognized equivalent of a grinding unit including grinding stones and same grinding stones to be equivalent to a same grinding surface.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include grinding stones which are configured to grind a back surface of the workpiece having the front surface coated with a resin, and wherein the grinding unit is configured to grind the resin coated on the front surface of the workpiece, because Vepa teaches grinding the resin on the front surface removes the cured polymer and a portion of the second wafer surface generally resulting in a smooth wafer on both sides with little to no residual surface waves. (See Vepa, paragraph 64.)
Regarding claim 8, Sekiya does not explicitly teach a cleaning nozzle having a jetting port configured to jet cleaning water. 
Park is directed to a method for grinding wafers.
Park teaches a water supply duct is used to spray water to remove heat generated while the wafer is ground. (See Park, col. 1, lines 33-37.) Examiner is considering a spray duct used in a structure to spray water to be equivalent to a cleaning nozzle having a jetting port configured to jet cleaning water.
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a cleaning nozzle having a jetting port configured to jet cleaning water onto the grinding stones while the grinding unit grinds the resin with the grinding stones, Park teaches this would allow heat generated while the wafer is ground to be removed. (See Park, col. 2, lines 35-40, and, col. 1, lines 33-37.)
Regarding claim 8, Sekiya does not explicitly teach jet cleaning water onto the grinding stones while the grinding unit grinds the resin with the grinding stones. 
Park teaches water is sprayed to remove heat generated while the wafer is ground. (See Park, col. 2, lines 35-40.) Examiner is considering spray of water to be equivalent to jet cleaning water. 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include jet cleaning water onto the grinding stones while the grinding unit grinds the resin with the grinding stones, because Park teaches this would allow heat generated while the wafer is ground to be removed. (See Park, col. 2, lines 35-40.)
Intended use language is located in the preamble of claim 8 (apparatus used in a processing of a workpiece having a device in each …).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Sekiya in view of Vepa and Park is able to perform the intended use and as a result meets the claim limitation.
Claim 8 recites an intended use clause (i. e. table holding…, which grind…, loading/unloading and causing…, ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Sekiya in view of Vepa and Park  is capable of performing the intended uses and as a result, the claim limitations have been met.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) and further in view of US Pat. Pub. No. 20020052169 A1 to Vepa et al (hereinafter Vepa) and US Pat. Num. 6,193,586 B1 to Park et al (hereinafter Park) as applied to claim 4 and further in view of US Pat. Num. 7,175,505 B1 to Ko et al (hereinafter Ko).  
Regarding claim 5, Sekiya does not explicity teach an optical measuring device configured to measure a resin thickness of the resin after grinding with the grinding 
Ko teaches a substrate processing system in which a pre-processing thickness measurement is made and a post-processing measurement of thickness is taken. (See Ko, Abstract.)
Ko teaches a spectrometer can be used to measure the thickness of one or more layers in the substrate before and after processing step in a layer removal process. (See Ko, col. 1, lines 51-61.) Examiner is considering a spectrometer to be equivalent to an optical measuring device and layer removal process to thinning the workpiece to a predetermined thickness.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an optical measuring device configured to measure a resin thickness of the resin after grinding with the grinding stones is measured, and the back surface of the workpiece is thinned to a predetermined thickness , because Ko teaches this would allow the removal rate to be calculated and the processing time to be adjusted for use in subsequent processing of a substrate. (See Ko, col. 1, lines 51-61 and Abstract.)
The previous rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) as applied to claim 4 and further in view of US Pat. Pub. No. 20100021688 A1 to Katoh et al (hereinafter Katoh) is withdrawn based on Applicant’s arguments.
The previous rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) as applied to claim 4 and further in view of US Pat. Pub. No. 20020102920 A1 to Vogtmann et al (hereinafter Vogtmann) is withdrawn based on the amendment to claim 4.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) and further in view of US Pat. Pub. No. 20020052169 A1 to Vepa et al (hereinafter Vepa) and US Pat. Num. 6,193,586 B1 to Park et al (hereinafter Park) as applied to claim 4 and further in view of US Pat. Pub. No. 20020102920 A1 to Vogtmann et al (hereinafter Vogtmann).
Regarding claim 7, Sekiya teaches the front surface and the back surface of the workpiece are inverted by the transfer unit (65). (See Sekiya, paragraphs 48-52.)    
Regarding claim 7, Sekiya does not explicitly teach grinding of the resin and grinding of the back surface of the workpiece are performed by use of same grinding stones.    
Vogtmann is directed to grinding surface of a semiconductor wafer.
Vogtmann teaches the grinding unit is configured to grind the resin and the back surface of the workpiece with the same grinding stones.   (See Vogtmann, paragraph 71.) Examiner is considering a grinder as an art recognized equivalent of a grinding unit including grinding stones and same grinding stones to be equivalent to a same grinding surface.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the grinding unit is configured to grind the resin and the back surface of the workpiece with the same grinding stones, because 
Claim 7 recites an intended use clause (i. e. grinding… are performed by, ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Sekiya in view of Vogtmann is capable of performing the intended uses and as a result, the claim limitations have been met.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The previous rejection of claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/216,291 to Watanabe (reference application, herein Application ‘291 ) over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) is withdrawn based on the amendment to claim 1.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/216,291 to Watanabe (reference application, herein Application ‘291 ) over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) and US Pat. Pub. No. 20020052169 A1 to Vepa et al (hereinafter Vepa) and US Pat. Num. 6,193,586 B1 to Park et al (hereinafter Park).
 Although the claims at issue are not identical, they are not patentably distinct from each other because Application ‘291 teaches:  A processing apparatus used in processing of a workpiece having a device in each of a plurality of regions demarcated by a plurality of dividing lines formed on a front surface of the workpiece in a grid pattern (lattice manner), the processing apparatus comprising: a chuck table holding the workpiece (Resin coating means includes table 20 including holding surface 20a ) ; a grinding unit (grinding apparatus) which grind a back surface of the workpiece having the front surface coated with a resin, and the resin coated on the front surface (the front surface on the workpiece). (See Application ‘291, claim 1 submitted 11-25-20 and paragraph 26 of US Pat. Pub. No.20190198357 A1 to Watanabe.)
Application ‘291 does not explicitly teach a transfer unit loading/unloading the workpiece to/from the chuck table and causing the front surface and the back surface of the workpiece unloaded from the chuck 26table to be inverted.
Sekiya teaches the front surface and the back surface of the workpiece are inverted by the transfer unit (65). (See Sekiya, paragraphs 48-52.)    
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a transfer unit loading/unloading the 
Application ‘291 does not explicitly teach a grinding unit including grinding stones.
Sekiya teaches a grinding unit (60) including grinding stones (87). (See Sekiya, paragraph 48 and 55.)   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a grinding unit including grinding stones, because Sekiya teaches this structure would allow the substrate to receive both rough grinding and finish grinding (80a, 80b). (See Sekiya, paragraphs 48 and 55.)
Regarding claim 4, Application ‘291 does not explicitly teach grinding stones which are configured to grind a back surface of the workpiece having the front surface coated with a resin, and wherein the grinding unit is configured to grind the resin coated on the front surface of the workpiece. 
Vepa is directed to surface grinding of semiconductor wafers. 
Vepa teaches grinder (318)  which are configured to grind a back surface (first surface) of the workpiece having the front surface coated with a resin (second surface coated with polymer) , and wherein the grinding unit (318) is configured to grind the resin coated on the front surface (second surface) of the workpiece. (See Vepa, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include grinding stones which are configured to grind a back surface of the workpiece having the front surface coated with a resin, and wherein the grinding unit is configured to grind the resin coated on the front surface of the workpiece, because Vepa teaches grinding the resin on the front surface removes the cured polymer and a portion of the second wafer surface generally resulting in a smooth wafer on both sides with little to no residual surface waves. (See Vepa, paragraph 64.)
Regarding claim 4, Application ‘291  does not explicitly teach a cleaning nozzle having a jetting port configured to jet cleaning water  . 
Park is directed to a method for grinding wafers.
Park teaches a water supply duct is used to spray water to remove heat generated while the wafer is ground. (See Park, col. 1, lines 33-37.) Examiner is considering a spray duct used in a structure to spray water to be equivalent to a cleaning nozzle having a jetting port configured to jet cleaning water.
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a cleaning nozzle having a jetting port configured to jet cleaning water onto the grinding stones while the grinding unit grinds the resin with the grinding stones, Park teaches this would allow heat generated while the wafer is ground to be removed. (See Park, col. 2, lines 35-40, and, col. 1, lines 33-37.)

Park teaches water is sprayed to remove heat generated while the wafer is ground. (See Park, col. 2, lines 35-40.) Examiner is considering spray of water to be equivalent to jet cleaning water. 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include jet cleaning water onto the grinding stones while the grinding unit grinds the resin with the grinding stones, because Park teaches this would allow heat generated while the wafer is ground to be removed. (See Park, col. 2, lines 35-40.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. Pub. No. 20140017824 A1 to Ilzumi et teaches film thickness sensors which transmit signal to the operation controller. (See Ilzumi, paragraph 61.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KARL KURPLE/Primary Examiner
Art Unit 1717